EXHIBIT News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2008 first quarter results REMINDER: Vitran management will conduct a conference call and webcast tomorrow, April 24, at 10:00 a.m. ET, to discuss the Company's 2008 first quarter results Conference call dial-in: 800/734-8507 Live Webcast: www.vitran.com (select "Investor Relations") TORONTO, April 23 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced financial results for the first quarter of 2008, the three-month period ended March 31, 2008 (all figures reported in $U.S.). Vitran reported net income of $1.1 million, or $0.08 per diluted share, on a 15.2 percent increase in revenue to $177.5 million for the quarter. In the comparable 2007 three-month period, the Company achieved net income of $3.4 million, or $0.25 per diluted share on revenue of $154.1 million. "Downward pressure on Vitran's margins continued during the first quarter of 2008, as the weak economic environment continued to weigh on our bottom-line profitability," stated Vitran President and Chief Executive Officer Rick Gaetz. "Internal integration initiatives at the Company are proceeding, including the U.S. operating system transition, which is imminent.
